Citation Nr: 1003681	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to the 
service-connected left knee disability.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

3.  Entitlement to service connection for a right knee 
disability secondary to service-connected left knee 
disability.  

4.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for diabetes mellitus with mild renal 
insufficiency, hypertension, diabetic retinopathy, and 
impotence.  

6.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June and September 
2005, April and July 2006, and March 2008.  The RO denied 
increased ratings for PTSD in June 2005, for the left knee 
disability in September 2005, and for diabetes mellitus in 
April 2006; declined to reopen the claim for lumbar spine 
disability in July 2006, and denied service connection for 
peripheral neuropathy of the right and left lower extremities 
in March 2008.  In April 2006, the RO granted service 
connection for noncompensably disabling mild renal 
insufficiency, hypertension, diabetic retinopathy, and 
impotence as additional complications of diabetes, and 
continued the 20 percent evaluation assigned for diabetes 
mellitus.  A hearing before the undersigned acting member of 
the Board was held in Washington, DC in November 2009.  

In a letter received in March 2008 (and in subsequent 
letters), the Veteran expressed dissatisfaction with the 
denial of service connection for a right knee disability 
secondary to the service-connected left knee disability, 
which was initially denied by the RO in March 2008.  The 
Board finds that the Veteran's assertions regarding this 
matter satisfy the low threshold for a notice of 
disagreement.  However, no further action was undertaken on 
these matters.  Additional discussion of the issue will be 
addressed in the remand portion of this decision.  

The Veteran's degenerative disc disease of the lumbosacral 
spine, peripheral neuropathy of the lower extremities, and 
right knee claims right knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the 
lumbosacral spine was last finally denied by an unappealed 
rating decision by the RO in June 2003.  

2.  The additional evidence received since the June 2003 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's symptoms of PTSD are of such severity as to 
produce total social and industrial inadaptability.  

4.  The Veteran's diabetes is manifested by insulin 
dependence and a restricted diet, but does not require 
regulation of activities; there are no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider, or any additional complications or disability not 
already associated with diabetes.  

5.  The Veteran's left knee disability is manifested by pain, 
mild limitation of motion, but no instability, subluxation or 
other impairment of the knee; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied service 
connection for degenerative disc disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for degenerative disc disease 
of the lumbar spine.  38 U.S.C.A. §§ 5103A, 5104, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2009).  

3.  The criteria for a schedular 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Part 4, including Diagnostic Codes 
9440-9411 (2009).  

4.  The schedular criteria for an evaluation in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.119, Part 4, including Diagnostic Code 7913 (2009).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5003-5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in February 2005 and 2006, and May 2006 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was notified of the basis for the prior 
denial of the claim for a back disability and of the evidence 
necessary to reopen the claim; what information and evidence 
that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service; of the evidence necessary to 
establish service connection and an increased rating, and why 
the current evidence was insufficient to award the benefits 
sought.  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran testified at a hearing 
before the undersigned in November 2009, and was afforded at 
least three VA examinations during the pendency of the 
appeal.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VA examinations were adequate 
and were predicated on a review of the claims folder and 
medical records contained therein; contain a description of 
the history of his disabilities; documented and considered 
his complaints and symptoms; and fully address the relevant 
rating criteria.  Thus, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues addressed in this decision been 
met.  38 C.F.R. § 3.159(c) (4).  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail and the claims 
addressed herein.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
Accordingly, the Board finds that the Veteran is not 
prejudiced by moving forward with a decision on the merits of 
he issues addressed in this decision, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for a low back disability, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

Service connection for degenerative disc disease of the 
lumbar spine was last finally denied by the RO in June 2003.  
There was no appeal and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under law and VA regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims (Court), the 
Board may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the June 2003 rating 
decision that initially denied service connection for 
degenerative disc disease of the lumbar spine included the 
Veteran's service treatment records, VA examination reports 
dated in March 1970 and 1975, and VA outpatient records from 
2001 to 2003.  

The service treatment records and VA examination reports 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any low back problems.  The VA outpatient notes 
showed that the Veteran was first treated for low back pain 
of two days duration in June 2002.  At that time, the Veteran 
reported that he "pulled muscles" in his back in 1993, and 
that his current back pain started about two years earlier 
and was aggravated recently by running.  A VA MRI in August 
2002 revealed degenerative disc disease at S1-2 disc level, 
osteoarthritis at L3 and L4 level, and bulging disc at L5-S1.  

The evidence added to the record since the June 2003, 
includes several VA examination reports, lay statements from 
two business associates, a transcript of the November 2009 
personal hearing, and numerous VA outpatient notes from 2003 
to the present.  A VA physician in December 2008, opined, in 
essence, that the Veteran's current low back disability may 
be related to the physical activities of military service.  

As the prior final rating decision that denied service 
connection for a low back disability was based on the absence 
of a nexus opinion, the recent VA opinion relating the 
Veteran's current low back disability to military service is 
material, as it provides additional probative information, 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156.  
Having decided that VA outpatient note is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  Concerning the 
favorable medical opinion, the Board notes that the VA 
physician who rendered the opinion did so based entirely on 
the Veteran's self-described medical history.  The examiner 
did not review the claims file or offer any discussion or 
analysis for his opinion.  Therefore, additional development 
is necessary to fulfill the duty to assist under 38 U.S.C.A. 
§§ 5103A, 5107(b), and to afford the Veteran an opportunity 
to present evidence and argument in support of his claim.  
Further discussion of this matter will be addressed in the 
remand portion of this decision.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Where post-traumatic stress disorder (PTSD) results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

PTSD

In the instant case, the Veteran was examined by VA on two 
occasions during the pendency of this appeal.  The Veteran's 
complaints and the clinical findings on those examinations 
were not materially different and reflected significant 
social and occupational impairment due primarily to PTSD.  On 
the most recent VA examination in February 2008, the Veteran 
reported nightmares about his Vietnam experiences and night 
sweats nearly ever night with broken sleep with flashbacks 
and intrusive thoughts during the day.  He described survivor 
guilt, significant startled response, social isolation, and 
avoidance behavior.  On mental status examination, the 
Veteran was tense and restless with only fair eye contact.  
His speech was coherent and goal directed but his mood was 
obviously depressed with crying spells during the interview.  
The Veteran reported suicidal thoughts, but had never acted 
on his impulses, and was not considered a danger to himself 
or others.  The examiner opined that the Veteran was not 
employable due to his depression and emotional factors.  The 
diagnosis was PTSD, and the Global Assessment of Functioning 
(GAF) score for the present and past year was 40.  

While the Veteran has not demonstrated any obsessional 
rituals which interfered with routine activities, illogical 
or irrelevant speech, or near-continuous panic affecting his 
ability to function independently or effectively at any time 
during the pendency of this appeal, he has had occasional 
impaired impulse control problems and difficulty in adapting 
to stressful circumstances.  The Veteran has never displayed 
any evidence of disorientation or more than mild impairment 
of memory.  That is not to say that he was not impaired by 
his PTSD.  Rather, the clinical notes showed that he was 
somewhat able to manage his underlying psychiatric symptoms 
and cope with them through counseling and with medication.  

On the other hand, the Board does not discount the effect of 
the Veteran's significant symptoms of sleep disturbance, 
intrusive thoughts, flashbacks, nightmares, and depression on 
his daily life.  The record shows that he continues to have 
difficulty in many areas of his life, particularly 
interacting with other people, and that he displayed periods 
of frustration, mood disturbance, and depression.  The 
evidentiary record shows that the Veteran actively 
participates in VA psychiatric counseling since 2003.  The 
Veteran's complaints and manifestations were essentially the 
same as on the VA psychiatric examinations, and the GAF 
scores ranged primarily from 45 to 50 for the past several 
years.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of 50 percent.  38 C.F.R. § 4.130 (2009).  It must be 
remembered that disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The percentage ratings are intended, as far as 
practicably can be determined, to compensate the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations.  38 C.F.R. § 4.1 (2009).  

The predominant picture of the Veteran's medical history 
since the receipt of his claim for increase is such that he 
is demonstrably unable to maintain substantially gainful 
employment.  The record shows that he has been treated for 
his PTSD on a regular basis for the past several years, and 
that he has been prescribed several psychiatric medications.  
The Veteran's GAF scores during the pendency of this appeal 
ranged from 40 to 50, with most of the scores around 45, and 
a single score of 58 rendered on VA examination in May 2005.  

The GAF is probative evidence for VA rating purposes, because 
it indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

In the instant case, the totality of the medical evidence 
indicates that the Veteran's industrial and social impairment 
is significantly impaired.  He has not been substantially 
gainfully employed for several years and has been attending 
psychiatric counseling since 2003.  The Veteran has 
consistently displayed severe symptomatology related to PTSD, 
including occasional auditory hallucinations, impairment of 
memory, nightmares, outbursts of anger, and isolative 
behavior.  The medical evidence also includes an opinion by 
the VA examiner in February 2008 that the Veteran's PTSD 
symptomatology rendered him unemployable.  The undersigned 
finds the opinion and the GAF scores persuasive, particularly 
in light of the fact that there is no medical opinion to the 
contrary.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Here, the Veteran's medical history shows that he has total 
social and industrial impairment and, therefore, his PTSD 
does warrant a higher evaluation.  After reviewing the 
evidence of record, the Board concludes that the Veteran's 
psychiatric disability picture more closely approximates the 
criteria for a 100 percent schedular rating.  

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2009).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2009).  In this 
regard, it should be noted that the Veteran has been assigned 
separate evaluations for peripheral neuropathy of the upper 
extremities and special monthly compensation based on 
erectile dysfunction, secondary to diabetes mellitus.  As the 
additional disabilities are not in appellate status, 
consideration of any signs or symptoms associated with these 
disabilities will not be considered in evaluating the 
severity of diabetes, alone.  

The Board has reviewed all the evidence of record, including 
the numerous VA treatment records from 2002 to the present, 
and the March 2006, and July and August 2008 VA examination 
reports and finds that the current evaluation of 20 percent 
under DC 7913 accurately reflects the extent of the Veteran's 
disability, and that a higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the Veteran's diabetes 
requires insulin, restricted diet, and regulation of 
activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-
364 (2007).  While the Veteran's condition does require 
insulin and a restricted diet, the evidence fails to 
establish that his activities are medically regulated solely 
because of diabetes.  The VA examinations and outpatient 
notes from 2002 to the present showed no history of 
hospitalizations for ketoacidosis or episodes of hypoglycemic 
reactions.  The Board has reviewed the numerous VA medical 
reports of record pertaining to the Veteran's treatment for 
diabetes, and those clinical records do not suggest, nor does 
the Veteran contend, that his activities have been 
restricted.  On the contrary, the Veteran testified before 
the undersigned in November 2009, that his physician 
encouraged him to exercise.  (T p.15).  

Concerning any complications of diabetes mellitus, the Board 
notes that while the Veteran reported subjective symptoms of 
numbness, pain, and tingling in his lower extremities, VA 
examiners in March 2006, and August 2008, opined, in essence, 
that his neurological symptoms were not related to his 
diabetes and was more likely than not secondary to 
radiculopathy associated with congenital spinal stenosis.  
The VA examiner in March 2008, indicated that the Veteran's 
lower extremity symptoms followed a predictable dermatome 
pattern indicative of radiculopathy from herniated nucleus 
pulpous at L5-S1, and that there was no evidence of 
peripheral neuropathy.  The VA neurologist in August 2008 
acknowledged that it was possible that the Veteran had 
features of both radiculopathy and peripheral neuropathy, but 
concluded that the physical and diagnostic findings, 
including EMG/NCV studies, outweighed the milder sensory 
changes of a diabetes-related peripheral neuropathy, making 
the primary etiology of his lower extremity neurological 
deficit more likely due to spinal stenosis.  

At this point, it should be noted that the above discussion 
concerning an additional rating for peripheral neuropathy of 
the lower extremities as a complication of diabetes mellitus 
is a separate matter from the claim for peripheral neuropathy 
due to radiculopathy, the latter of which is dependent on a 
resolution of the claim for a back disability.  This matter 
is addressed in the remand section of this decision.  

Concerning the Veteran's mild renal insufficiency with 
hypertension and diabetic retinopathy, the evidence does not 
show that the additional disabilities are of such severity to 
warrant separate compensable evaluation.  Although the 
Veteran complains of occasional blurred vision, VA eye 
examinations in December 2005 and January 2009, showed no 
evidence of cataracts or any visual disturbance other than 
some mild refractive error.  The Veteran's corrected vision 
was 20/20, bilaterally on both examinations.  The VA 
optometrist in December 2005 opined that the Veteran's 
blurred vision was most likely due to blood sugar 
fluctuations during the day, and encouraged the Veteran to 
maintain good control of his sugar levels.  Other than some 
mild refractive error, the current evidence of record does 
not show that the Veteran has any impairment of visual acuity 
due to diabetes.  

Furthermore, while the Veteran takes medication for control 
of his hypertension, the evidence does not show any renal 
dysfunction, or a diastolic blood pressure predominantly 100 
mmHg or more or systolic blood pressure predominantly 160 or 
more at anytime during the pendency of the appeal.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for a rating greater than 20 
percent for diabetes mellitus under DC 7913, and for separate 
evaluations under any of the rating codes pertaining to renal 
disease, hypertension, or diseases of the eyes.  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the Veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Left Knee Disability

Initially, the Board notes that the Veteran was originally 
granted service connection for residuals of a left knee 
injury and assigned a 10 percent evaluation under Diagnostic 
Code (DC) 5257, for slight impairment of the left knee.  As 
was common practice by the RO in years past, DC 5257 was 
assigned for a knee disability that did not meet the 
schedular criteria for a compensable evaluation under a 
rating code which more accurately reflected the true nature 
of the disability in order to allow for a compensable 
evaluation.  However, DC 5257 was not the appropriate rating 
code for the residuals of the Veteran's left knee injury.  DC 
5257 contemplates recurrent subluxation and lateral 
instability; manifestations which has never been objectively 
demonstrated on any examination or medical report.  

By rating action in September 2005, the RO denied an 
increased rating in excess of 10 percent for the Veteran's 
left knee disability under DC 5299-5260.  VA regulations 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2009).  Under Diagnostic Code 
5260, a 10 percent evaluation is assigned when flexion is 
limited to 45 degrees; a 20 percent rating when flexion is 
limited to 30 degrees, and a 30 percent rating when flexion 
is limited to 15 degrees.  

Other potentially applicable rating codes for assigning an 
evaluation in excess of 10 percent include DC 5256, which 
requires ankylosis of the knee joint.  DC 5258 provides for a 
20 percent evaluation for dislocated, semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.  DC 5261 provides for a 20 percent when extension is 
limited to 15 degrees.  DC 5262 allows for a 20 percent 
rating when there is malnunion of the tibia and fibula with 
moderate knee or ankle disability.  

On VA examination in August 2005, the examiner questioned the 
Veteran's effort, and noted that he did not allow his left 
knee to be extended much past 20 degrees on flexion 
maneuvers, but that he was able to extend the knee to within 
5 degrees of full extension when distracted.  Flexion of the 
left knee was to 90 degrees.  There was no evidence of 
swelling, crepitus, or skin changes.  The Veteran complained 
of tenderness to palpation at nearly every point around the 
knee joint.  The examiner indicated that while ligament 
stability testing could not be accomplished due to the 
Veteran's reported pain, he believed that the ligaments were 
intact.  The examiner also commented that he could not offer 
any opinion concerning functional limitation of the left knee 
without resorting to speculation.  

On VA examination in February 2008, there was tenderness to 
palpation at the medial joint line and medial facet of the 
patella, but no effusion.  Active and passive motion in the 
left knee was from 10- to 120 degrees with pain at the end of 
flexion.  There was no change on repetitive movement, and 
varus and valgus stress at 30 degrees was stable.  Lachman's, 
McMurray's, and anterior and posterior drawer testing were 
negative.  X-ray studies showed no evidence of fracture, 
dislocation, or bony destructive lesions.  There was mild 
medial joint space narrowing in the medial compartment, mild 
degenerative changes in the patellofemoral joint, and an 
enthesophyte at the superior pole of the patella.  The 
examiner commented that while it was conceivable that pain 
could further limit function, he could not offer an 
assessment as to any additional functional impairment without 
resorting to speculation.  

When examined by VA in July 2008, the examiner indicated that 
flexion of the left knee was from 15- to 90 degrees, but that 
he could not passively move the knee or test for instability 
due to the Veteran's significant guarding.  There was no 
increased pain or decreased motion on repetitive movement, 
sensation was intact, and strength was 5/5 in all muscle 
groups.  X-ray studies showed mild medial compartment 
narrowing with mild patellofemoral arthritis.  The examiner 
commented that the Veteran's physical findings were out of 
proportion to the clinical and diagnostic findings on 
examination.  The examiner also indicated that he could not 
offer any assessment concerning additional functional loss 
without resorting to speculation.  

The evidentiary record also includes numerous VA outpatient 
records from 2003 to the present.  However, the record does 
not reflect any significant findings pertaining to the 
Veteran's left knee.  A VA outpatient note in December 2005, 
indicated that the Veteran was very guarded and did not allow 
for testing of instability or range of motion.  The examiner 
noted, however, that the Veteran walked with his knees in 
almost full extension when he came to the appointment, 
ambulating with a cane.  

In this case, the Veteran does not demonstrate objective 
evidence of a loss of motion in the left knee sufficient to 
warrant the assignment of a rating in excess of 10 percent 
based on limitation of motion under DCs 5260 or 5261.  That 
is, the clinical and diagnostic findings during the pendency 
of this appeal, including the three VA examination reports 
showed no limitation of motion or impairment in the right 
knee to the degree required for an evaluation higher than 10 
percent.  

As noted above, an evaluation higher than 10 percent under DC 
5260 or 5261, based on limitation of motion, requires flexion 
limited to 30 degrees or less or extension to 15 degrees or 
more.  In this case, flexion of the knee was limited to no 
less than 90 degrees, which would not satisfy the criteria 
for a compensable evaluation under DC 6260.  While the 
Veteran was noted to have extension limited to 15 degrees 
when examined by VA in July 2008, the examiner indicated that 
the Veteran's symptomatology was out of proportion to the 
objective findings on examination.  

In this regard, the Board finds that the evidence shows 
inconsistencies in the symptomatology demonstrated by the 
Veteran on repeat examination such that the examiners 
questioned the reliability of the findings.  While it is 
evident that the Veteran has some limitation of motion and 
arthritis in the left knee, it is not objectively shown to be 
of such severity so as to warrant the assignment of an 
evaluation in excess of 10 percent based on limitation of 
motion of the knee joint.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5257 provides for a 20 percent evaluation when 
there is moderate recurrent subluxation or lateral 
instability which, as indicated above, has never 
demonstrated.  DC 5258 provides for a 20 percent rating when 
there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion, and DC 5262 allows for a 20 
percent rating when there is malunion of the tibia and fibula 
with moderate knee or ankle disability.  None of these codes 
are applicable based on the facts of this case.  Therefore, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, while the Veteran complained of chronic pain in 
his left knee on prolonged standing or walking, there was no 
objective evidence of any functional loss on the recent VA 
examination.  Here, the Veteran has normal strength and only 
mild restricted range of motion in the left knee.  It is 
acknowledged that the Veteran has subjective complaints of 
pain affecting his ability to engage in some activities.  In 
this case, however, while he complained of pain associated 
with his left knee, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there 
was no objective evidence of any additional functional loss 
of use due to pain or on repetitive use of the left knee on 
any of the three VA examinations.  Although one VA examiner 
indicated that it was conceivable that the Veteran could have 
additional functional limitation, all of the examiners 
indicated that they could not offer any opinion on that 
matter without resorting to speculation.  

In this case, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for a 
higher evaluation.  Absent a medical opinion of additional 
functional loss of use, the Board finds that the level of 
functional impairment is adequately compensated by the 10 
percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the left knee does not suggest that he 
had sufficient symptoms so as to warrant an evaluation in 
excess of 10 percent at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has acknowledged that the Board cannot assign 
an extraschedular rating in the first instance, but found 
that the Board must specifically adjudicate whether to refer 
a case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
Accordingly, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

Here, the manifestations of the Veteran's left knee 
disability and his diabetes mellitus are consistent with the 
schedular criteria, and there is no objective evidence that 
the manifestations of his disabilities are unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from the Veteran's left knee disability 
or diabetes mellitus would be in excess of that contemplated 
by 10- and 20 percent evaluations currently assigned.  
Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
degenerative disc disease of the lumbar spine, the appeal to 
reopen is granted.  

A schedular evaluation of 100 percent for PTSD is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  

An increased evaluation for diabetes mellitus with mild renal 
insufficiency, hypertension, diabetic retinopathy, and 
impotence is denied.  

An increased evaluation for residuals of a left knee injury 
is denied.  


REMAND

In view of the favorable decision to reopen the claim of 
service connection for a low back disability, the RO must now 
consider the issue on a de novo basis.  The Veteran contends 
that his current low back disability is due to an altered 
gait from favoring his service-connected left knee 
disability, and believes that service connection should be 
established for the back disability on a secondary basis.  

In this case, the only evidence of record addressing the 
question etiology of the Veteran's low back disability is the 
favorable VA opinion provided on an outpatient note in 
December 2008.  However, the opinion was based primarily on 
the self-described history provided by the Veteran without 
review of the claims file.  As this question has never been 
addressed by an examiner following review of the Veteran's 
medical history, the Board finds that the issue must be 
remanded for a VA examination and opinion.  

Historically, the service treatment records, including the 
Veteran's separation examination in January 1970, were 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any back problems.  Likewise, the 
Veteran made no mention of any back problems on his original 
application for VA compensation benefits in January 1970, and 
no pertinent abnormalities were noted on VA examination in 
March 1970 or March 1975.  The first reported complaint of 
any back problem subsequent to service was shown on a VA 
outpatient note dated in June 2002.  At that time, the 
Veteran reported a two year history of back pain from an 
unknown event, and said that he had previously "pulled 
muscles" in his back in 1993.  A VA MRI in August 2002 
revealed a bulging disc at the L5-S1 level, degenerative disc 
disease at S1-2, and osteoarthritis at the L3 and L4 levels.  

Concerning the claim of service connection for right knee 
disability, the Veteran expressed dissatisfaction in a timely 
fashion with the March 2008 rating decision that denied the 
claim.  However, a statement of the case (SOC) has not been 
issued.  The Court has held that when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
an SOC regarding the denied issue.  The RO's failure to issue 
an SOC for the Veteran's claims is a procedural defect 
requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 408 
(1995).  

As to the claim for peripheral neuropathy, VA orthopedic and 
neurologic examiners have attributed the Veteran's 
symptomatology of the lower extremities to his low back 
disability and herniated disc disease.  As the issue of 
service connection for a back disability can not be 
adjudicated at this time, the claim for peripheral neuropathy 
will be held in abeyance pending final disposition of the 
back claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any back problems since June 
2009.  Based on his response, the AMC 
should attempt to obtain copies of all 
such records from the identified sources 
and associate them with the claims 
folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, etiology of his 
current low back disability.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any identified low 
back disability is related to or had its 
onset in service or is related to his 
service-connected left knee disability.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

3.  Thereafter, the AMC should 
readjudicate the merits of the claim for 
a low back disability, to include 
consideration of whether any current back 
disability is proximately due to, the 
result of, or aggravated by the service-
connected left knee disability.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

4.  The Veteran and his representative 
should also be furnished an SOC for the 
issue of service connection for a right 
knee disability, and should be notified 
of the need to file a timely substantive 
appeal should he wish the Board to 
address these matters.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


